Drake, Ch. J.,
dissenting:
I do not concur in the action of the court in remanding this case to the docket for the purpose of enabling the claimant to change his attitude and prosecute the suit for the benefit of his insurers, after his right to prosecute it for his own benefit has been denied by the court. I consider my duty discharged when I pass upon the case that was made by the pleadings and proofs, and submitted to the court for its decision. I do not consider it my duty to suggest the change of the case into a suit for other parties, much less to commit myself in advance to a decision in a particular way of a matter that has not yet been presented by the record to the court for its judgment. That, at the trial, the claimant’s counsel argued the right of the claimant to recover for the benefit of his insurers, did not, in my view, authorize the court to rule anything on that point, for the case submitted was the claimant’s right to recover in his own right and for his own benefit. Beyond the decision of that case I do not feel authorized to express any opinion.